01/05/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0231


                                      DA 21-0231
                                   _________________

YELLOWSTONE DISPOSAL, LLC,

             Petitioner and Appellant,

      v.
                                                                   ORDER
STATE OF MONTANA, DEPARTMENT
OF ENVIRONMENTAL QUALITY,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  January 5 2022